Citation Nr: 9907215	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include major depression and post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from August 1984 to 
March 1987 and from March 1994 to February 1995.  This appeal 
arises from an April 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO).  In this decision, the 
RO denied service connection for a psychiatric disability.  
The veteran appealed this determination.


REMAND

Initially, it is noted by the undersigned that the veteran's 
service medical records from his first period of active 
service have not been obtained.  The RO last requested these 
records in a facsimile to the National Personnel Records 
Center (NPRC) in April 1997.  There is no response of record 
from the NPRC to this last request.  The undersigned finds 
that the RO should again request these records and obtain 
from the NPRC, or any other appropriate agency, a definitive 
answer on the location or absence of these records.  If these 
records cannot be located, then the veteran should be 
contacted and asked to provide any copies he has in his 
possession.

A review of the available service medical records from the 
veteran's second period of active service notes various 
psychiatric diagnoses.  These include alcohol dependence, 
alcohol-induced depression, adjustment disorder with 
depression, personality disorder, and major depression.  A 
post-service VA psychological testing report of June 1996 
noted a diagnosis of avoidant personality disorder with 
schizoid and dependent traits.  In September and November 
1996, a board of two VA psychiatrists diagnosed major 
depression with secondary alcohol dependence.  It was opined 
in the psychiatrists' report that the veteran's major 
depression had been incurred during his second period of 
military service.  A private psychological evaluation dated 
in August 1997 was submitted directly to the Board of 
Veterans' Appeals (Board) in February 1999.  This evaluation 
determined that the veteran suffered with schizoaffective 
disorder, panic disorder with agoraphobia, alcohol 
dependence, and dependent personality.  The private 
psychologist also opined that the possibility that the 
veteran suffered with post-traumatic stress disorder (PTSD) 
should be ruled out.

Even though the RO attempted to have the veteran's 
psychiatric history reconciled with the VA examinations of 
September and November 1996, it still appears that the 
veteran's psychiatric disability has yet to be definitively 
determined.  Under these circumstances, it is decided that 
the case must be remanded for a comprehensive psychiatric 
examination.  In addition, it appears that the veteran has 
undergone private psychiatric treatment and these records are 
not contained in the claims file.  If such records exist, 
they must be obtained.

The veteran identified two stressors in his private 
psychological evaluation of August 1997.  The first, was 
having been thrown out of his barracks in Germany by other 
soldiers.  He claimed that he was only clothed in his 
underwear and was forced to stay outside in freezing weather.  
Once he was let back into the barracks, he alleged that he 
had been physically attacked by these soldiers.  The other 
stressor was when two other soldiers pointed their weapons at 
others and then pulled the trigger.  They claimed that the 
weapons were loaded although they were not.  It is determined 
by the undersigned that the RO should request that the 
veteran provide evidence to verify these non-combat 
stressors.  He should be informed that this evidence can 
include lay statements from fellow servicemembers and letters 
home.

In the psychological evaluation of August 1997, there was 
some indication that the veteran had filed for disability 
benefits from the Social Security Administration (SSA).  The 
RO should contact the veteran and inquire if he has applied 
for such benefits.  If his answer is in the affirmative, then 
these records should be obtained.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his 
psychiatric disability.  The veteran 
should be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records.  The RO should 
specifically request a signed release 
form for the following therapist:

>Herbert P. Golub, Ph.D.
	Tri-Town Psychological Services
	49 Burning Bush Drive
Boxford, Massachusetts 01921-
2713

When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should contact the veteran and 
request that he identify in detail all 
claimed stressors of his alleged PTSD.  
He should also be informed of the need to 
submit lay evidence that substantiates 
his claims of stressful incidents during 
his military service.  He should be 
informed that this evidence can include 
copies of letters home and lay statements 
from fellow servicemembers.  The veteran 
should be informed that his failure to 
provide this information could have an 
adverse effect on his claim for service 
connection.  Any material received from 
this request must be incorporated into 
the claims file.

3.  The RO should contact the appropriate 
federal agencies and request legible 
copies of the veteran's service medical 
records for his first period of active 
service from 1984 to 1987.  This request 
should be made at the following agencies:

a.  National Personnel Records 
Center
	(Military Personnel Records)
	9700 Page Boulevard
	St. Louis, Missouri 63132

b.  Service Medical Records Center
	P.O. Box 150950
	St. Louis, Missouri 63115-8950

All subsequent leads in retrieving the 
veteran's service medical records should 
be followed.  The RO should also directly 
contact the veteran and request any 
copies of his service medical records he 
may have in his possession. The veteran 
should be informed that his failure to 
provide this information could have an 
adverse effect on his claim for service 
connection.  Any material received from 
these requests must be made part of the 
claims file.

4.  The RO should also contact the 
veteran and inquire if he has applied for 
SSA disability benefits.  If he answers 
in the affirmative, then the SSA decision 
concerning this benefit and all 
underlying evidence used in the decision 
should be obtained from the appropriate 
SSA office.  All material received from 
this request should be made part of the 
claims file.

5.  Following completion of the above 
development, the veteran should be 
afforded a special VA psychiatric 
examination.  The purpose of this 
examination is to determine a definitive 
diagnosis(es) of the veteran's current 
psychiatric disorder(s).  The RO should 
inform the examiner of the stressors (if 
any) it has determined that are verified.  
It should also be determined by the 
examiner whether the veteran's current 
psychiatric disability(ies) had its onset 
during, or was permanently increased in 
severity during, any period of his 
military service.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  After this 
review and an interview with the veteran, 
the examiner should attempt to provide an 
accurate medical history of the veteran's 
psychiatric disability.  The examiner 
should express opinions for the record on 
the following:

a.  What are the specific 
psychiatric disorder(s) that are 
currently diagnosed?

b.  Is it at least as likely as not 
that any or all of the veteran's 
current psychiatric disorders were 
incurred or their severity 
permanently increased during his 
first or second period of military 
service?  The examiner should use 
language in his or her answer 
similar to the language used in this 
question.  The examiner should 
refrain from using phrases like 
"possibly", "could have", or 
"may have."

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

7.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection for a psychiatric 
disability, to include PTSD, may now be 
granted.  If the RO's decision remains 
adverse to the veteran, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given an 
appropriate time in which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


